Citation Nr: 1001330	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-21 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to 
February 1946.  He died in August 2004; the appellant is his 
widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision in which the RO, 
inter alia, denied the appellant's claim for service 
connection for the Veteran's cause of death and for 
Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C. (U.S.C.A., for the Board's purposes) 
§ 1318.  The appellant was provided with notice of the denial 
and of her appellate rights in correspondence dated October 
2004.  She filed a notice of disagreement (NOD) in September 
2005.  The RO issued a statement of the case (SOC) in May 
2006.  The appellant thereafter perfected her appeal through 
a timely filed substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans Appeals) in June 2006.

In August 2007, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of this hearing has been associated with the 
claims file.

In November 2007, the Board denied service connection for the 
Veteran's cause of death and DIC pursuant to the provisions 
of 38 U.S.C.A. § 1318.  The appellant appealed the November 
2007 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2009, the Court granted 
the joint motion for partial vacatur and remand filed by 
representatives for both parties, vacating the portion of the 
Board's decision regarding the claim for service connection 
for the Veteran's cause of death, and remanding that claim to 
the Board for further proceedings consistent with the joint 
motion.  The issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318 was withdrawn.

In September 2009, the undersigned granted the motion of the 
appellant's representative to extend the time to submit 
additional evidence and argument pursuant to 38 C.F.R. 
§ 20.1304(b) (2009).  The date was extended until December 
10, 2009.  The appellant has submitted additional evidence 
directly to the Board, waiving initial RO consideration of 
the evidence.  The Board accepts the additionally-received 
evidence for inclusion in the record.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2009).  

The Board notes that, while the appellant previously was 
represented by Missouri Veterans Commission and a private 
attorney, in August 2009, the appellant granted a power-of-
attorney in favor of Joseph R. Moore with regard to the claim 
on appeal.  The appellant's current representative has 
submitted written argument on her behalf.  The Board 
recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran died on April [redacted], 2004; his death certificate 
lists the immediate cause of death as metastatic lung 
carcinoma, with coronary artery disease (CAD), hypertension, 
and hyperlipidemia listed as significant conditions 
contributing to his death but not resulting in the underlying 
cause of death.

3.  At the time of the Veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD) 
(rated as 20 percent disabling), lumbosacral spine arthritis 
(rated as 20 percent), and shrapnel wound residuals of the 
right and left thighs (rated as 10 and 50 percent disabling, 
respectively).  His combined rating was 80 percent and he had 
been awarded a total disability rating based on individual 
unemployability (TDIU), effective September 13, 1999.

4.  An uncontradicted private medical opinion indicates that 
the Veteran's service-connected PTSD more likely than not 
caused or contributed to his CAD and hypertension.

5.  Collectively, the evidence suggests that hypertension and 
CAD substantially or materially contributed to cause the 
Veteran's death.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for service connection for the Veteran's cause of 
death are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 
3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for the Veteran's cause of death, the Board finds 
that all notification and development actions needed to 
fairly adjudicate the claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

To establish entitlement to service connection for the cause 
of the Veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that service-connected 
disability casually shared in producing death; rather, a 
causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

Considering the record in light of the governing legal 
authority, and with resolution of all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
the cause of the Veteran's death is warranted.  

As indicated above, the Veteran died on April [redacted], 2004.  His 
death certificate indicates that the immediate cause of his 
death was metastatic lung carcinoma, and that CAD, 
hypertension, and hyperlipidemia were significant conditions 
contributing to his death but not resulting in the underlying 
cause of death.  

At the time of the Veteran's death, service connection was in 
effect for PTSD (rated as 20 percent disabling), lumbosacral 
spine arthritis (rated as 20 percent), and shrapnel wound 
residuals of the right and left thighs (rated as 10 and 50 
percent disabling, respectively).  His combined rating was 80 
percent and he had been awarded a TDIU, effective September 
13, 1999.   

During the August 2007 hearing, the appellant asserted that 
the Veteran developed lung cancer as a result of his 
participation in the liberation of a concentration camp 
during World War II.  In written arguments, the appellant and 
her representative asserted that the Veteran's PTSD caused 
CAD and hypertension.  However, as explained in more detail 
below, service connection for the Veteran's cause of death is 
being granted on the basis of contributory causes of death; 
hence, any further discussion of the appellant's assertion 
that the Veteran's primary cause of death-metastatic lung 
carcinoma-was related to service is unnecessary. 

In a November 2009 letter, a private physician-Dr. Desser, 
MD, FACP, FCCP, FACC, FAHA-opined that the Veteran's 
service-connected PTSD more likely than not caused or 
contributed to his CAD and hypertension and therefore was a 
contributory cause to his death.  Dr. Desser also opined that 
the Veteran's service-connected left thigh wound, right thigh 
wound and lumbosacral spine arthritis contributed to his CAD 
and hypertension because the discomfort from these 
disabilities acted as a causative agent in that they resulted 
in an inability to exercise appropriately and the lack of 
activity pre-disposed the Veteran to CAD and hypertension.  
As the Board is granting the appellant's claim based on the 
portion of Dr. Desser's opinion regarding a link between the 
Veteran's PTSD and CAD and hypertension, further discussion 
of the later opinion regarding the left and right thigh 
wounds and lumbosacral spine arthritis is not necessary.  

In forming his opinion, Dr. Desser explained that stress has 
a major influence on the development of coronary 
atherosclerosis and that the psychiatric symptoms of PTSD are 
major risk factors for the development of CAD and 
atherosclerosis in otherwise healthy individuals.  He stated 
that anxiety and/or depression represent an increased risk 
for CAD and there is a linear, continuous relationship 
between depression, anxiety and the risk of subsequent 
cardiovascular events.  According to Dr. Desser, this issue 
has been studied extensively and it has been demonstrated 
that a chronically elevated level of anxiety poses a risk 
factor for developing ischemic heart disease and has a 
negative prognostic effect on those with underlying disease.  
It has also been demonstrated that there is a 2.5-fold to 5-
fold increased risk of myocardial infarction, ventricular 
fibrillation and death in subjects with high levels of stress 
and anxiety.  

According to Dr. Desser, psychiatric disorders such as PTSD 
have adverse effects on arterial function and the anxiety and 
agitation attendant to the psychological disorder result in 
an increase in heart rate and blood pressure and place 
demands on myocardial oxygen consumption.  These physiologic 
consequences promote excess clotting of the blood which can 
precipitate heart attacks.  He stated that an increase of the 
blood pressure in association with PTSD has been implicated 
as a major factor in atherosclerotic plaque formation, 
leading to acute coronary syndromes and heart attacks such as 
in the Veteran's case.  Numerous textbooks and medical 
articles are cited throughout Dr. Desser's letter in support 
of his conclusions.

The Board assigns great probative value to Dr. Desser's 
opinion that PTSD more likely than not caused or contributed 
to CAD and hypertension, as it was made by the physician 
after review of the relevant evidence, and is supported by 
clearly-stated rationale that includes citation to relevant 
medical sources.  Moreover, the record reflects that Dr. 
Desser has the credentials to render the opinion provided, as 
indicated in his curriculum vitae (also of record).  The 
Board finds it significant to note that the medical nexus 
opinion is not contradicted by any other medical evidence or 
opinion of record.  

Thus, in this case, the death certificate and Dr. Desser's 
medical opinion both indicate that the Veteran's hypertension 
and CAD contributed to his death.  Additionally, the 
Veteran's treatment records show that hypertension and CAD 
were longstanding disabilities.  In this regard, CAD is shown 
as early as 1988, and a treatment record in 1988 also 
indicates that the Veteran had hypertension for at least 10 
years at that point.  While there is no definitive medical 
evidence that or opinion explicitly stating that hypertension 
and CAD contributed substantially or materially to the 
Veteran's death, with reasonable doubt resolved in the 
Veteran's favor, the Board finds that, collectively, the 
evidence objective reflects that hypertension and CAD 
contributed substantially or materially to cause the 
Veteran's death.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 
(1990).  

Given the totality of the evidence-to particularly include 
the Veteran's death certificate and the opinion of Dr. 
Dresser-and with resolution of all reasonable doubt on the 
questions of medical nexus in the appellant's favor, the 
Board finds that the criteria for service connection for the 
Veteran's cause of death are met.


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


